UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2040



STEPHEN M. WRIGHT, Individually and as
Trustee, Trust FBO of Secured Creditors of
Perryville Investment Group, LLC,

                                               Plaintiff - Appellant,




          and

PERRYVILLE     INVESTMENT        GROUP,     LLC,
Assignor/Contract Seller,

                                                            Plaintiff,

          versus


DONEGAL INSURANCE COMPANIES; LASSEN, MARINE
AND WEBSTER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cv-00827-WDQ)


Submitted:   March 29, 2007                 Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Stephen M. Wright, Appellant Pro Se. Jeffrey Allan Wothers, Owen
Joseph Curley, NILES, BARTON & WILMER, LLP, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Stephen M. Wright appeals from the district court’s order

dismissing his complaint against the Defendants.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      Wright v. Donegal

Ins. Cos., No. 1:06-cv-00827-WDQ (D. Md. June 7, 2006).       Wright

also appeals from the district court’s order denying his Fed. R.

Civ. P. 59(e) motion.    Although the district court incorrectly

construed this motion as one filed under Fed. R. Civ. P. 60(b), we

have reviewed the motion and the documents submitted with the

motion and find that the Rule 59(e) motion was properly denied.

Accordingly, we affirm the district court’s orders.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                              - 3 -